 In the Matter of MARR KNITTING, INC.andUNITEDFARMEQUIPMENTAND METAL WORKERS OFAMERICA, C. I. O.Case No. 18-CA-79.-Decided June 20, 1950DECISION AND ORDEROn November 25, 1949, Trial Examiner Hamilton Gardner issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices, and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto. Thereafter, the General Counseland the Respondent filed exceptions to the Intermediate Report andsupporting briefs.The Board 1 has reviewed the rulings made by the Trial Examiner,and finds that no prejudicial error was committed. The rulings arehereby affirmed.The Board has considered the Intermediate Report,the exceptions and briefs, and the entire record in the case, andhereby adopts the Trial Examiner's findings, conclusions, and rec-ommendations, except insofar as they are inconsistent with the find-ings, conclusions, and order set forth below.1.The Trial Examiner found, and we agree, that the Respondentinterfered with, restrained, and coerced its employees, in violationof Section 8 (a) (1) of the Act. In so finding, we rely upon- theindependent 8 (a) (1) violations found by the Trial Examiner.2In addition, we find that sometime in the fall of 1948, while the Unionwas attempting to organize the plant, Urban Marr questioned em-ployee Pearl Clements as to whether she had attended a union meetingand what had happened there.3As we have previously held, suchIPursuant to the provisions of Section 3 (b) of the National Labor RelationsAct, theBoard has delegated its powers in connection with this case to a three-member panel[Chairman Herzog and Members Reynolds and Styles.].IAs indicated below, we disagree with the Trial Examiner's 8 (a) (1)finding insofar asit is based on the Respondent's alleged refusal to bargain with the Union.3The Trial Examiner makes no reference to these questions in discussing Marr's conver-sation with Clements.However,Clements' testimony regarding them was uncontradicted,and isnot inconsistent with her further testimony noted in the Intermediate Report andcredited by the Trial Examiner,that Marr did not ask who had attended union meetingsand whether she had signed a union card.90 NLRB No. 63.479 480DECISIONS OF NATIONAL LABOR RELATIONS BOARDinquiries by an employer about union matters have an inherentlyrestraining effect on employees, and are thereforeperse violative ofSection 8 (a) (1).12.On the record as a whole, we agree with the Trial Examiner thatthe Respondent did not violate Section 8 (a) (1) by threats to closeits plant.As indicated in the Intermediate Report, on or about December 5,1948, Plant Superintendent Doudna told employee Berdine Lockwoodthat the plant might have to shut down and the employees might losetheir overtime if the plant was unionized.These remarks were clearlycoercive, and ordinarily we should find them violative of the Act.About a week later, however, Urban Marr, the Respondent's presi-dent, called Lockwood and another employee, Doris Brunner, intothe office and told them that rumors that the Respondent might closeits plant were false 5At about the same time, he posted on the bulletinboard a notice to the employees stating that, contrary to any rumorsthey might have heard, the mill- would "continue operation indefi-nitely with no change in management, personal [sic] or policies."We believe, as the Trial Examiner apparently did, that this actionby Marr was sufficient to counteract the effect of Doudna's coercivestatements and to assure the employees that they were free to engageiiiunion activities without fear of reprisal.Accordingly, we do notfind that Doudna's remarks to Lockwood constituted an unfair laborpractice."3.The Trial Examiner found that on and after November 24, 1948,the Respondent refused to bargain collectively with the Union, in vio-lation of Section 8 (a) (1) and (5) of the Act.We do not agree.The relevant facts are as follows :On November 15, 1948, LloydJames, a union representative, asked Marr to recogxlize the Union,Marr refused to do so without all election.On November 24, theUnion repeated its request by letter, stating that it represented a ma-jority of the employees in the proposed unit, but offering, if the Re-spondent questioned its representative status, to prove its majority"either by a cross-check of union designation cards against currentpayroll or by consent election to be conducted by [the Board], or anyother impartial agency."A.few days later, the Union filed with the'Jacksonville Motors, Inc., and Redmond Company, Inc.,88.NLRB 181 ;Empire PencilCompany, Division of Hassenfeld Bros., Inc.,86 NLRB 1187;Standard-Coosa-ThatcherCompany,85 NLRB 1358.3 It is not entirely clear just when this incident occurred.The record indicates, however,that it was about December 12.6The Trial Examiner relied, in part, upon Doudna's remarks to Lockwood in findingthat the Respondent made coercive statements to its employees.To this extent, his findingon this pointis reversed. DIARR K ITTING, INC.481Board a petition for investigation and certification of representatives.'The Respondent made no reply to the Union's letter; however, onDecember 2, 1948, it entered into a consent election agreement with theUnion, providing for all election to be held under the supervision ofthe Board on a date to be determined by the Regional Director.Thereafter, the election was scheduled for December 17; electionnotices, furnished by the Regional Director, were duly posted by theRespondent; and the Respondent furnished to the Regional Directora copy of its November 26 payroll to be used in determining eligibilityto vote.8On December 14., however, the Union withdrew its consentto the election and filed the original charge in the present proceeding ;later,with the consent of the Regional Director, it withdrew itspetition.Upon these facts and the record as a whole, we are not convincedthat the Respondent acted in bad faith in refusing to recognize. theUnion without an election.Admittedly, it had heard, before receiv-ing the Union's request for recognition, that a majority of the em-ployees had voted, in an informal poll, to join the CIO rather than toform an independent plant organization.However, the results ofsuch a. poll are not conclusive evidence of a union's representativestatus; and in this case the Union itself suggested, both on November15, when it first asked for recognition, and on November 24, when itrepeated its request in writing, that an election might be held to estab-lish its majority.The Respondent, on the first occasion, expressed itsunwillingness to grant recognition without an election.°On the seeand occasion, it made no reply.However, when the Union, only 2days later, filed a petition with the Board, it promptly agreed to aconsent election.We find nothing in this conduct to persuade us thatthe Respondent's preference for an election was motivated by a rejec-tion of the collective bargaining principle or by a desire to gain timewithin which to undermine the Union, rather than by a bona fide doubtof the Union's majority.'oFurthermore, although the Respondent engaged in certain unfairlabor practices, as found above, we do not believe this unlawful con-duct was sufficient, under the particular circumstances of this case, to"The petition appears tohavebeen filed on or about November 26, the date on whichthe Respondent received the Union's letter.sThe Intermediate Report incorrectly states that the payroll was furnished by theUnion.°The complaint did not allege,nor did the Trial Examiner find,that this conduct, whichtook place before November 24, 1948, constituted a refusal to bargain.10 Cf.Arteraft Hosiery Company, 78NLRB 333, and cases therein cited ;Joy Silk Mills,Inc.,85 NLRB 1263.903847-51-vol. 90-32 482DECISIONS OF NATIONAL LABOR RELATIONS BOARDestablish that the Respondent was acting in bad faith in seeking anelection; 11 nor are we persuaded that it would have made a free elec-tion impossible.Not only does the record fail to show that theRespondent continued its unlawful conduct after receiving the Union'sformal request for recognition, but it shows that the management tookaffirmative and authoritative action to contradict rumors that theplant might close if it was unionized.12We therefore find, contrary to the Trial Examiner, that the Re-spondent did not refuse to bargain collectively with the Union, withinthe meaning of Section 8 (a) (5) of the Act.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Marr Knitting, Inc., Osage,Iowa, and its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a) Interrogating its employees with respect to unions and unionactivities;(b) Instigating and supporting the formation of a plant union;(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, to form,join, or assist labor organizations, to bargain collectively through rep-resentatives of their own choosing, and to engage in other concertedactivities for the purpose of collective bargaining or other mutual aidor protection, or to refrain from any or all of such activities, exceptto the extent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employment, asauthorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Post at its plant at Osage, Iowa, copies of the notice attachedhereto, marked Appendix A 13 Copies of said notice, to be furnishedby the Regional Director for the Eighteenth Region, shall, after beingduly signed by the Respondent's representative, be posted by the Re-spondent immediately upon receipt thereof, and maintained by it forsixty (60) consecutive days thereafter, in conspicuous places, includingall places where notices to employees are customarily posted.Reason-11Clem D.Johnston,d/b/a Roanoke Public Warehouse,72NLRB 1281.12 In these respects,the case is distinguishable fromEverett Van Kleeck & Company,Inc.,88 NLRB 785.n In the event this Order is enforced by decree of a United States Court of Appeals, thereshall be inserted,before the words, "A Decision and Order,"the words,"A Decree of theUnited States Court of Appeals enforcing." MARR KNITTING, INC.483able stepsshall be taken by the Respondentto insurethat saidnoticesare not altered,defaced, or covered by any othermaterial;(b)Notify theRegionalDirector for the EighteenthRegion inwriting, within ten (10) days from the date of this Order, what stepsthe Respondent has taken to comply herewith.AND IT IS FURTHER ORDEREDthat the complaint be, and it hereby is,dismissed insofaras it alleged that the Respondent engaged in unfairlabor practices within the meaning of Section 8 (a) (5) of the Act.MEMBER STYLES,dissenting in part :I agree with the majority decision in holding that by interrogatingemployee Clements and by the other conduct set forth in the Inter-mediate Report, the Respondent violated Section 8 (a) (1) of theAct.I part from my colleagues, however, in their conclusion thatthe Respondent did not violate Section 8 (a) (1) by threats to closeits plant, and in their reversal of the Trial Examiner and dismissalof that portion of the complaint whichalleges a refusalto bargain inviolation of Section8 (a) (5).With respect to the threats to close the plant, the majority acceptsthe uncontroverted testimony of employee Lockwood that, on or aboutDecember 5, Plant Superintendent Doudna told her that the plantmight have to shut down and the employees might lose their overtimeif the plant was unionized.My colleagues conclude, however, thatthe subsequent conduct of the Respondent's president, Marr, about aweek later, in advising Lockwood and another employee, Brunner, thatthe rumors about the plant closing were false,. and in posting a noticeto that effect, was sufficient to counteract the coercive effect of Doudna'sstatements.I cannot agree.Marr, in his conversation with Lock-wood and Brunner, merely explained that various commitments hehad made in the community prevented his moving or closing the plantand that the rumors were therefore false.Neither Marr's statementsnor the subsequent notice contain any general disavowal of the par-tisan conduct by Doudna and other supervisors, nor do they providethe slightestassurancethat such conduct would be discontinued inthe future or that the employees were free to engage in union activi-ties.In these circumstancesI see nojustification for regarding Marr'saction as sufficient to relieve the Respondent of responsibility forDoudna's remarks, which we all agree were clearly coercive.I find equally untenable the conclusion that the Respondent's re-fusal to deal with the Union until its majority was proved in a Boardelection was not in violation of Section 8 (a) (5) of the Act. In thecircumstances of this case I would find that the Respondent's failureto recognize the Union was not motivated by a good faith doubt of 484DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Union's majority, but rather by, a rejection of the collective bar-gaining principle; that the Respondent's willingness to enter into aconsent election was no more than a strategem to gain time in which-to undermine the Union; and that the Respondent's conduct beforeand after the consent election agreement made a free election impos-sible.Decisions of this Board undoubtedly establish that an eiiiployerwho has been asked to recognize a union may, with impunity, ques-tion the union's majority and insist that the union's majority claimbe substantiated in a Board-conducted election,providedthat in sodoing the employer is acting in good faith.And it is clear, of course,that the determination of whether an employer entertains a good faithdoubt of the union's majority or is merely seeking to avoid collectivebargaining depends upon the particular facts in each case. I haveno quarrel with this principle, so long as it is applied in a realisticmanner. In particular, I would at least view with some suspicionan employer's insistence upon an election where the record establishesthat he had facts at his disposal on the basis of which he could reason-ably have concluded that the union in fact represents a majority of theemployees.And I would regard the .fact that an employer has com-mitted unfair labor practices designed to cause disaffection from theunion as the strongest possible evidence that in questioning the union'smajority the employer has not acted in good faith. I join wholeheart-edly in what was said by the majority in a very recent decision of thisBoard: 14We are not ready to require an election as a matter of "right" "____________________ where to do so would permit an employer tobenefit by his unlawful efforts to destroy the union's majority.It is because I believe my colleagues have given insufficient considera-tion to these factors in applying the general rule that I feel constrainedto dissent from their dismissal of this aspect of the complaint.The record before us establishes that almost immediately after theUnion began its organizing campaign in the fall of 1948 the Respond-ent embarked upon a campaign of antiunion conduct which includednot only general statements urging employees that they did not needthe Union and that they could get the same benefits from a companyunion but also two instances of interrogating employees about theUnion and its meetings which we have found specifically violative ofSection 8 (a) (1). About 5 days before the Union's initial request forrecognition, the Respondent called a meeting of its employees at whichthese employees voted overwhelmingly in favor of joining the Union'EverettVan Kleeck &Company, Inc.,supra,footnote 12.See alsoThe Valley Broad-casting Company,81 NLRB 1144. MARR KNITTING, INC.485as against forming an independent labor organization. It is signifi-cant that, although no representatives of the Respondent were presentwhen this vote-was taken, the record established that the results ofthis ballot came to the attention of the Respondent's president and ofits superintendent.The Union's initial request for recognition onNovember 15 was refused in the absence of an election. Its secondrequest of November 24, in which the Union offered to prove its ma-jority by cross-check or election, was unanswered. It is true that onDecember 2 the Respondent entered into a consent election agreement;but no less than 3 days after this agreement was concluded, the Re-spondent threatened its employees with closing the plant and depriv-ing employees of overtime under circumstances which, as noted above,I would find violated Section 8 (a) (1).On these facts I see no basis for the conclusion my colleagues havereached that the Respondent's doubt of the majority was made ingood faith.The Respondent raised this issue after it had alreadybeen apprised of facts (the ballot on the issue of an independent unionversus the instant Union) on the basis of which it had reasonablegrounds for concluding that the Union indeed represented a majority.It raised the issue after it had already interfered with, restrained, andcoerced its employees in violation of the Act; and in my view, it con-tinued such violation evenafterit had entered into the consent electionagreement.On strikingly similar facts a majority of this Boardrecently observed 15 that such unfair labor practices :... stamp the Respondent's willingness to enter into a consentelection agreement and the agreement itself as no more than aself-serving gesture, indulged in by the Respondent at a timewhen it hadalreadycreated a coercive atmosphere and made a freechoice of representatives impossible.For my colleagues, the Board's decision in theRoanokecase 1e iscontrolling.Whether or not I would have found a refusal to bargainon the facts there present, I regard that case as clearly distinguishablefrom the one before us.Among other things there is no indication inthat case that the employer had any knowledge of the union's ma-joritybeforethe request to bargain was made.Moreover, the viola-tions of Section 8 (a) (1) which the Board found failed to reflect badfaith on the employer's part in demanding proof of the union's66Everett Van Kleeck,supra,footnote 12.Even if I were to regard the action taken byMarr as sufficient to relieve the Respondent of responsibility for Doudna's threats that theplant would be closed,I could not regard it as a general disavowal of the prior unfair laborpractices or an assurance that the employees were free to engage in union activities.Assuch, I cannot attack the significance to it that my colleagues do in distinguishing this casefrom theVanKleeckdecision.16Supra,footnote 11. 486DECISIONSOF NATIONALLABOR RELATIONS BOARDmajority,wereconfined to two "anti-unionremarks," both of whichoccurredpriorto the time at which the employer. raised the majorityissue.On the basis of all of the foregoing I would find, in agreement withthe Trial Examiner, that the Respondenthas refused to bargain inviolation of Section 8 (a) (5) of the Act.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT interrogate our employees with respect to theunion or union activities.WE WILL NOT instigate or support the formation of a plantunion.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organ-ization, to form, join, or assist labor organizations, to bargaincollectively through representatives of their own choosing, and toengage in other concerted activities for the purpose of collectivebargaining or other mutual aid of protection, or to refrain fromany or all of such activities, except to the extent that such rightmay be affected by an agreement requiring membership in a labororganization as a condition of employment, as authorized in Sec-tion 8 (a) (3) of the Act.MARR KNITTING, INC.,Employer.Dated ----------------------By ---------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTErwin A. Peterson, Esq.,Minneapolis, Minn., for the General Counsel.George D. Dann, Esq.,Mason City, Iowa, for the Respondent.Mr.Charles W.Robbie, Cedar Rapids, Iowa, for the Union.STATEMENT OF THE CASEThis case arose upon a second amended charge filed on May 9, 1949, byUnited Farm Equipment and Metal Workers of America, C.I.0., against MarrKnitting,Inc.Upon the basis of such charge, the General Counsel of the Na-tional Labor Relations Board, acting through the Regional Director of the Eigh- MARR KNITTING, INC.487teenth Region (Minneapolis, Minnesota), issued a complaint against the namedCompany on September 13, 1949. This alleged that the Company had engagedin, and wasengagingin, unfair labor practices affecting commerce within themeaning of Section 8 (a) (5) and 8 (a) (1) and Section2 (6) and(7) of theLabor Management Relations Act, (61 Stat. 136). Copies of the complaintand of the charge upon which it was based, together with notice of hearingthereon, were duly served upon the Respondent and the Union.'The complaint alleged in substance that the Respondent engaged in unfairlabor practices: (1) On and since November 24, 1948, by refusing to bargaincollectively with the Union as the exclusive representative of all the employeesin a proper bargaining unit; and (2) on and since November 2, 1948, by inter-fering with, restraining, and coercing its employees through instigating theformation of an unaffiliated plant union, through threats to deprive its employeesof overtime and to close its plant, through making unilateral wage increases,through inaugurating a paid holiday plan and other changes in conditions ofemployment, for the purpose of discouraging membership and activity in theUnion.Thereby, it is alleged, the Respondent had deprived its employees ofthe exercise. of the rights guaranteed in Section 7 of the Act.The answer of the Respondent admitted that the Respondent was engaged ininterstate commerce inaccordance with the Act ; pleaded lack of knowledgeas to the Union being a labor organization within the meaning of the Act;and specifically denied the unfair labor practices set forth in the complaint.Pursuant to notice, a hearing was held in Osage, Iowa, on October 4 and 5,1949, before Hamilton Gardner, the undersigned Trial Examiner, duly desig-nated by the Chief Trial Examiner. The General Counsel and theRespondentwere represented by counsel, and the Union by an authorized representative.Full opportunity was afforded all parties to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.At theconclusion of the case in chief of the General Counsel the Respondent made amotion to dismiss paragraphs 6, 7, and 8,of the complaint, alleging violation ofSection 8 (a) (5) of the Act. Such motion was taken under advisement bythe TrialExaminer.It is now denied.At the conclusion of the hearing theTrial Examiner granted a motion of the General Counsel, to which no objectionwas entered, to amend the pleadings in minor matters to conform to the proof.Oral argument was made at the ending of the hearing by counsel for theRespondent.The parties were advised of their right to file proposedfindingsof fact, conclusions of law, and briefs.None has been filed.Upon the entire record in the case and from my observation of the witnesses,Imake the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe answer of the Respondent admitted the allegations of paragraphs 1 and2 of the complaint with respect to its business.Marr Knitting, Inc., is an Iowa corporation with its office and plant at Osage,Mitchell County, Iowa. It is engaged in the manufacture and distribution of'References in this Report will be : United Farm Equipment and Metal Workers ofAmerica, C. I. 0., as the Union: Marr Knitting, Inc., as the Respondent or the Company ;the General Counsel and his representative at the hearing as the General Counsel; theNational Labor Relations Board, as the Board;the Labor Management Relations Act, as theAct. 488DECISIONS OF. NATIONAL LABOR RELATIONS BOARDmittens and gloves.During 1948, the Respondent purchased raw materials con-sisting principally of yarn, thread, and various supplies in excess of $100,000ofwhich approximately 90 percent was transported from points outside theState of Iowa.During the same period sales of its products exceeded $250,000of which about 80 percent was shipped to customers in States other than Iowa.I find that the Respondent' is engaged in commerce within the meaning ofthe Act.II.THE LABOR ORGANIZATION INVOLVEDItwas stipulated in open hearing that United Farm Equipment and MetalWorkers of America, C. I. 0., is a labor organization admitting employeesof the Respondent to membership. I so find.III.THE UNFAIR LABOR PRACTICESA. The over-all background 21. Identity of persons involvedIt will be helpful to identify the actors participating in the events pertinentto the issues in this case.a.RespondentUrban Marr was the president of Marr Knitting Inc.; Robert (Bob) Doudnaacted as plant superintendent; and Agnes Weber was called "floor lady."Atone period in 1948, Frank Marr, brother of the president, assisted him in themanagement of the factory.b.UnionFor the Union, Charles W. Hobbie was district president for Iowa, LloydJames and Glenn Marrs, international representatives, and Kenneth E. Parr,an organizer and former steward.2.The physical plantEarly in 1946, the Respondent began the construction of its plant at Osage,Iowa.The employees came from Osage and the surrounding country, numbering4 at first and increasing to about 40 or 45 at the time of the controversy. Themaintenance employees are almost entirely women. The manufacture of mittensand gloves requires 10 specialized departments: Flat knitting, cutting, tipping,shipping, cut-sewing, mating, circular, turning, brushing, and mending.Themill building measures 44 by 107 feet, nearly all of which is in one open room.Sales are by agents operating from their own homes.3.Union driveThe Union's campaign to organize the Respondent's employees started in earlyNovember 1948. On November 2, James and Parr held an evening meeting in alocal bank building and signed up a number of applicants after making speeches.This was followed by solicitation of employees at their own homes. A secondsimilar gathering occurred on November 9, which in' turn was followed byassemblies at the county court house and at the homes of employees. The recordis silent as to any union solicitation at or near the Respondent's plant.2 Only such facts as are not in dispute in the evidence are included in this brief portrayalof the over-all background of the case. MARK KNITTING, INC.489B. The appropriate unit and representation by the anion of a majority thereinFollowing the union campaign in signing up membership applications in theearly part of November 1948, it made its first contact with the Respondent in along-distance telephone. call from Glenn Marrs, international representative.He testified for the General Counsel that about November 15, he reached a Mr.Marr at the plant, whom he believed to be Francis Marr, brother of the president.Marrs stated, among other things, that a majority of the maintenance workersof the plant had signed up with the Union and asked that it be recognized as theirbargaining agent.Frank Marr replied that he did not understand what Marrswas talking about and suggested that a union representative come to Osage toconfer with his brother.A very short time thereafter Lloyd James, also a union international repre-sentative, appeared at Urban Marr's office.Concerning this meeting, the Gen-eral Counsel presented no direct evidence whatsoever, although his witnesses,Parr and Marrs, referred to it incidentally and a later letter from Hobbie, districtpresident, mentioned it.But Urban Marr, testifying for the Respondent, gavesome details.He fixed the date as about November 15. Doudna, his plantsuperintendent, was also present.Neither James nor Doudna took the witnessstand.According to Marr, James stated he had applications for more than .amajority of the employees and asked Marr to accept the Union as their nego-tiating representative, and in case of refusal an election must be held.Marranswered that he would not admit the Union had a majority of the workersand refused to accept its representation without an election, if unionizationwould mean changes in the mill. James stated he would carry Marr's answerback to union headquarters.On November 24, 1948, Hobbie, for the Union, wrote a letter to the Respondentconfirming James' previous oral request for union recognition and offered :... to prove our majority either by a cross check of union designation cardsagainst current payroll Or by consent election to be conducted by the[NLRB], or any other impartial agency.So far as the record discloses, this letter was not answered by the Respondent.Hobbie testified without contradiction that late in November the Union fileda petition with the Board for. a representation 'election.Accompanying thepetition, he forwarded 27 union application cards signed by employees of theRespondent, which were received in evidence.Of these, 8 are undated andthe balance show November 2, 3, or 4.With the petition, he also sent the Com-pany's payroll of November 26, also of record, which discloses 43 employees.As found later in this Report, the employees voted in a closed meeting shortlyafter November 9, in favor of the C. I. 0., 37 to 10 as against a company union.A majority is, therefore, clearly indicated.There is no substantial credible evidence that any of the signatures on theunion cards were obtained by misrepresentation or that the majority status wasaltered until December 14 when the original charge was filed.Without objection, the General Counsel introduced into evidence a copy of an"Agreement for Consent Election" between the Respondent and the Union. Heoffered no proof of the circumstances under which it was signed. On its faceit shows the date of execution as December 2, 1948. Later the Board's RegionalDirector fixed the time of election for December 17. The Director sent appro-priate notices to the Respondent which it promptly posted.On December 14, 1948, 3 days before the scheduled election, the attorneys for 490DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Union notified the Respondent that they had that day filed with the Boardcharges of unfair labor practices on the part of the Respondent. Simultaneously,the letter stated, they had notified the Board that "because of, the company'sactivities the union feels that a fair election cannot be held under the agree-ment of the parties . . . Accordingly, the union hereby withdraws its consentto such election."Next clay, December 15, the Regional Director telegraphed the Respondentconcerning the charges and information received from the Union ; stated theUnion would not waive the charges ; cancelled the election ; and directed theCompany to remove the posted notices. It complied immediately.Such are found to be the facts of record as to the appropriate unit and theUnion's representation of a majority.In his oral argument at the close of the hearing, counsel for the Respondentstrongly challenged the Union's majority representation until an election shouldbe held. In part he urged :The heart of the matter, we feel, is whether this union is entitled torepresent the employees without an election and all we are asking reallyis that the employees decide for themselves whether it is the union theywant to represent them collectively or whether they don't want the unionto represent them.The authorities, however, do not support this contention of counsel.Less thana month before the hearing in this case, the Board handed down a decisions ona set of facts very similar to those at bar, and held that the union representationcontinued.Part of the decision reads :...The Union represented a majority of the employees in the appro-priate unit on September 24, 1948, when it made its initial request for rec-ognition.The Respondent refused the request, insisting that the Unionprove its majority status in a Board-conducted election.The Board there-upon filed a representation petition. . .The Respondent gave its con-sent to an election. . . . However, beginning on October 12, and continu-ing until the election, the Respondent . . . engaged in acts of interfer-ence and coercion which made a free election impossible.We have previously held that an employer may in good faith insist ona Board.election as proof of the union's majority but that it "unlawfullyrefuses to bargain if its insistence on such an election is motivated, not byanybona fidedoubt as to the union's majority, but rather by a rejection ofthe collective bargaining principle or by a desire to gain time within whichto undermine the union."' In cases of this type the question of whetheran employer is acting in good or bad faith at the time of the refusal is, ofcourse, one which of necessity must be determined in the light of all relevantfacts in the case, including any unlawful conduct 'of the employer, thesequence of events, and the time lapse between the refusal and the unlawfulconduct.Later findings in this Report show that both before and after November 24,1948, which was the date of a written request to the Respondent that it engagein collective bargaining with the Union : It completely ignored such request to-gether with earlier similar requests made orally ; it made statements to itsemployees of a coercive nature with respect to the Union ; and it endeavored8Joy Silk Mills,Inc.,85 NLRB 1263(decided September 13, 1949).4The quotation is fromArtcraft Hosiery Company, 78NLRB 333.See also the othercases cited in the decision. MARR KNITTING, INC.491to restrain its employees from joining the C. I. O. by attempting to induce themto form a company union.Under these precedents and on the present facts, I hold the arguments ofcounsel to be without merit.Accordingly, I find that those who were to be permitted to vote in the electionscheduled for December 17, 1948, were all production and maintenance employees,excluding office employees, watchmen, guards, and supervisory employees underthe Act and that this was an appropriate unit under the Act for the purposes ofcollective bargaining.I further find that on November 9, 1948, and at all timesthereafter, the Union was the duly designated bargaining representative of amajority of the employees in said unit, and that, in accordance with the pro-visions of Section 9 (a) of the Act, the Union was on said date and thereafter,has been and now is the exclusive representative of all the employees in thesaid unit for the purposes of collective bargaining with respect to pay, wages,hours, and other terms and conditions of employment.C. The refusal to bargain1.Union requests to Respondent to bargaina.Marr's telephonic requestMention has already been made of the telephone conversation about November15 between Glenn Marrs, union international representative, and Frank Marr,brother of President Urban Marr.Part of Marrs' request was that the Respond-ent enter collective bargaining negotiations with the Union.Frank Marr's replywas to invite the Union to send a representative to consult with Urban Marr.b.Conference between James and Urban MarrAs to what occurred at this meeting, the record is dependent solely on the testi-mony of Urban Marr for the Respondent, since the General Counsel offered noproof about it. It has already been pointed out that there was considerabletestimony concerning talk between James and Marr regarding union representa-tion.But nowhere in his direct testimony did Marr say a word about anyrequest by James to enter into negotiations for a contract.And on cross-exam-ination the General Counsel never asked a single question about the James-Marrconference.Moreover, neither James nor Doudna, also present, were called tothe witness stand.In the absence of any direct testimony that James wanted to bargain with theCompany, do the circumstances fairly permit an inference that he did so? I be-lieve they do.The sole and only purpose of James' seeking union recognition forbargaining purposes was to bargain collectively.Otherwise it would be mean-ingless.The proof of the content of the conversation is admittedly meager, butin a way that makes the presumption stronger. Credence is added to this pre-sumption by Hobbie's letter a short time later "to confirm by letter his [James']oral request made to you and your company a few days ago," which ended in adirect offer to bargain.c.Letter of November 24,1948,fromRobbietoRespondentAs district president of the union, Hobble referred to James' previous con-versation ; renewed the request for union recognition ; and stated in part :We therefore offer to meet you at your earliest convenience for the purposeof negotiating a collective bargaining agreement.I find that the Union did offer to bargain collectively with the Respondent,at least as early as November 24, 1948, the date alleged in the complaint. 492DECISIONS OF NATIONALLABOR RELATIONS BOARD2.Actions of RespondentWhat was the answer of the Respondent to these union requests to bargain?To Marrs by telephone it merely asked that a representative be sent to Osage.With James in person, there is no evidence whatsoever that it agreed to negotiate.And, most important of all, it never answered the Union's letter of November 24.It merely did nothing.Moreover, its negative conduct is colored by various state-ments to its employees and its actions towards them during the meantime, aswill be pointed out hereinafter.All this totals up to a refusal on the part of the Respondent to bargain collec-tively with the Union. I so find.`Conclusion as to Refusal to BargainI find that on November 24, 1948, and at all times thereafter, the Respondenthas refused to bargain collectively with the Union as the exclusive representativeof its employees in an appropriate unit ; and has thereby interfered with, re-strained, and coerced its employees in the exercise of the rights guaranteed underSection 7 of the Act.D. Interference, restraint, and coercionThe complaint alleges the Respondent violated Section 8 (a) (1) by makingcertain coercive and threatening statements to its employees with respect to theirunion adherence and by taking certain actions contrary to this part of the Act.1.Coercive statements to employeesThese statements were made primarily in connection with pqrticular actionsor policies of the Respondent relating to their employees, which are discussedbelow.a.Doudna, plant superintendent, to a meeting of employeesTwo or three days after the first union meeting of November 2, Doudnaaddressed a meeting of all employees at the plant during working hours. Thiswas the first such gathering ever held at the mill.According to Doris Brunner,of the mating department, Doudna stated :...He couldn't understand why we wanted to pay union dues when wecould have a union of our own and get the same benefits and still not payunion dues .. .Another employee, Bernadine Winkels, quoted Doudna as saying in his speech:... He wanted to know why we girls wanted to join the CIO and he toldus about this idea that the girls could just as well form a union of their ownwhich would be just as good .. .Eleanore Squier, also testifying for the General Counsel concerning the samemeeting, related the following version of Doudna's talk :... He couldn't understand why they wanted a union . . . if we wouldhave a union of our own, we could get the same benefits and we wouldn'thave to pay any dues .. .Doudna, although in Osage at the time of the hearing as shown by the record,did not appear as a witness. No other proof was tendered regarding thesestatements.5Thedrteraft Hosiery Companycase,supra,is a pertinent authority for this finding.See alsoVulcan Forging Company,85 NLRB 621. 1VIARR KNITTING, INC.493b.Doudna to SquierAbout November 10, while Squier was working at her machine, Doudna, plantsuperintendent, stopped to talk to her.She testified :A. . . . He just asked me what I 'thought of the union, and I told himthat I didn't know very much about it yet.Q. Did he ask you anything about the significance of signing a card?A. He asked if I knew what they were about, and I said, "no", and hetold me that I should find out more about it before I signed anything.No contradictory evidence as to this conversation was proffered.C.Doudna to Brunner, Johanns, and WinkelsAccording to the testimony of Brunner and Winkels, Doudna called these twoemployees and another, Gertrude Johanns, to the shipping room about November17.Brunner related that he said:... He told us that.he had been to Waterloo and Austin and had talkedwith people that worked under unions and the majority of them didn'tlike the way it was working out.According to Winkels :... He wanted to know what we girls knew about the merits of unionism,and he told us about this plan about the girls.He said he thought thatwould work out all right amongst ourselves, that we didn't need a union.Again, this testimony was not disputed.d.Doudna to LockwoodBerdine Lockwood, senior employee in service and witness for the GeneralCounsel, asserted that Doudna called her into the rest room approximately onDecember 5 and among other things told her:... The company was too young to be unionized and pay the.higher wagesthat the union would no doubt ask.... The plant might have to shutdown. . . . He mentioned the possible loss of overtime.. . .No proof to the contrary was adduced.e.Marr to ClementsPearl Clements testified- for the General Counsel that she talked once withMarr, president, with Doudna present. She could fix the date only as in thefall of 1948, while the Union was attempting to organize the plant.Her directtestimony was that Marr "didn't seem to object to [the] union."The rest of theconversation. consisted of generalities about the desirability of good relationswith the employees.On cross-examination she admitted that Marr did notask her who had attended union meetings; whether she had signed a unioncard ; did not threaten her if she joined the Union ; and did not speak of anybenefits to her if she remained nonunion.I find nothing coercive in this conversation.f.Marr to DunleyFor the Respondent, Dorothy Dunley took the witness stand.Her storywas that Marr called her to his office ; said he had heard rumors that she would.be fired because she had signed a union card ; and assured her the rumor wasnot true. 494DECISIONS OF NATIONAL LABOR RELATIONS BOARDI regard this as purely negative proof that in Dunley's case no coercion wasemployed.Marr made a general denial that he had ever threatened or coerced any ofhis employees because of their union activities.But, with the two exceptionsnoted, the statements quoted above go beyond the legitimate expression of opinionconcerning a union and contains definite elements of restraint and coercion. I sofind.In a very recent decision 6 of the Board the remarks made by supervisorswere almost identical with those found in the present proceeding:"what all thisunion talkwas about" ;the Respondent was "partial to the plant"and "if theseunion rumors get started around" it"would send it elsewhere" ; "Fry won'tstand for a union out here, that they will shut down first." These were heldto violate Section 8(a) (1).2.Encouraging the formation of a plant unionThe uncontradicted evidence shows, that for the first time in the history ofthe plant, a meeting of all employees was held during working hours in theshipping room.This occurred a few days after the first union meeting on No-vember 2.Witnesses for the General Counsel testified that the "girls" werenotified of the assembly by Agnes Weber, floor lady. She admitted doing so.Doudna addressed the employees and what he said regarding a company unionhas been quoted in large part above.Shortly after the second union meeting of November 9, the employees againconvened in the shipping room on company time.Weber also notified them ofthis gathering' but was not present.Marr and Doudna left the plant. Theemployees discussed the question of joining the C. I. 0. or of adhering to anindependent plant organization of their own.A written ballot was.taken whichresulted in 37 votes for C. I. 0. and "probably" 10 for the company union. Allthis information soon reached Marr, Doudna, and Weber.Marr testified that he first learned of union activity in the plant fromDoldna on Election Day, November 2, 1948.He denied that he ever "discussed"the formation of a company union with either Doudna or Weber. But he ad-mitted that he "talked" to Weber about the "girls" meetings and asserted he wasfully informed about them later.His testimony was that he had picked uprumors of the balloting result in the second meeting but had not been "officially"advised.Weber stated she was the first to suggest an organization among thegirls for the purpose of presenting grievances to Marr.As to Doudna, who didnot appear as a witness, it was stipulated by counsel that he would havetestified :[Weber] and I discussed among ourselves the possibility of having the girlsrepresent themselves on rates or any other matters that bothered them. Ibelieve that I was the first one to mention to Weber, our floor lady, the ideaof the girls starting their own group in the back.I don't recall whether or not I spoke to Urban Marr about this idea beforeor after I communicated it to Agnes Weber, but Marr agreed to my plan.In summation, it is found that the Respondent favored a company union inpreference to the C. I. 0.; through responsible supervisors it informed its em-ployees of such preference ; it arranged meetings so to do, which were held atthe plant during the working period and the employees were paid during such6Lloyd A. Fry Roofing Company,85 NLRB 1222. MARK KNITTING, INC.495time; these gatherings suspiciously followed immediately after union campaignmeetings ; supervisors strongly urged the employees not to join C. I. 0., but toset up a union of their own; all this was done with the knowledge and consent ofmanagement.It is well established that encouragement and instigation by the employer inthe organization of a local company union among its workers, where methodsare utilized such as in the present case, constitute interference with the employees'rights under the Act and violate Section 8 (a) (1) '3.Alleged improvement of overtime working policy as a result of union campaignAs to working overtime, some facts on the record are undisputed. The Re-spondent's mill is operated and the employees are paid on a piecework basis.Goods passing through the various departments in the process of manufacturesometimes form a "bottle neck" at a particular stage. Overtime work is neces-sary to clear this congestion.Brunner, Winkle, and Squier testified for the General Counsel in very generalterms that before the Union began its drive in November 1948, the employeeswere compelled to work overtime at the exclusive direction of the Company.Weber, floor lady, a witness for the Respondent, denied this and stated that fromthe beginning the employees had their free choice of working overtime or not.Marr, the president, was specific in outlining the Respondent's policy on overtimeand presented numerous pay card records of employees at times before 1948,showing that overtime work was not compulsory. Even Winkle stated, contraryto her general assertion, that in 1947 some girls chose not to work overtime.I credit the testimony of the Respondent on this point and find that its policyon overtime work did not violate Section 8 (a) (1).'4.Alleged threats to' close the plantOn December 5, Doudna may have made a remark to Lockwood that if theUnion come in the Respondent might have to close its plant. A rumor to thateffect soon spread among the employees and reached Marc.He thereupon calledin Brunner and Lockwood shortly before December 17 and told them the rumorswere false.He explained that his obligations to his employees and his loans atlocal banks completely prevented moving or closing the factory.About the sametime, on December 15, he had caused the following notice to be posted on the plantbulletin board.To OUR EMPLOYEES :Contrary to any rumors which you may have heard this mill will continueoperation indefinitely with no change in management, personal or policies.I find that the Respondent did not violate Section 8 (a) (1) by threateningto close its plant, in order to combat the current union drive.5.The alleged unilateral wage increaseCompensation to the Respondent's employees was based on piecework outputand not by the hour or day. All witnesses for both parties agreed that nogeneral, over-all pay increase was put into effect by the Company in the period7N. L. R. B. v. Clark PhonographCo., 176 P. 2d 341 (C. A. 3).Overtime has previously been mentioned in this Report in connection with a statementmade by Doudna to Lockwood on December 5: "He mentioned the loss of overtime." (SeeIII,D, 1, d, above.)The two propositions are entirely different and separate. 496DECISIONS OF NATIONAL LABORRELATIONS BOARDbetween the beginning of the union drive in early November 1948, and thescheduled election on December 17.Brunner,Winkle, Lockwood, and Squiertestified for the General Counsel that, following the appearance of the Union,wages were increased in certain departments.As against that, Marr explainedthat the policy of wage adjustments had remained unchanged from the timethe factory began producing at its present scale.The difference of work in theseveral departments occasionally resulted in a pay scale in one division dispro-portionate, up or down, to what operators elsewhere in the shop earned.Thiswas caused by changes in style of the mittens and gloves and by other similarfactors.When such a contingency arose, he asserted, the Respondent investi-gated and if convinced of the disparity, effected the appropriate adjustment.He and Weber cited such instances occurring before November 1948, and after.Among them was a conference he-called in early December with Brunner andLockwood, who also testified about it.A union representative had exhibited aDun & Bradstreet credit report to the employees, asserting it showed the Com-pany could pay higher wages.Marr and a representative of Dun & Bradstreetargued to the two employees that such was not the case. On the matter ofsupposed wage increases I believe Marr's version.I find that the Respondent did not put into effect any unilateral wage increasefor the purpose of coercing his employees not to join the Union.6.The alleged installation of holiday and vacation payThree witnesses for the General Counsel, Brunner, Winkle, and Lockwood,testified somewhat vaguely and generally that they had not heard of pay beingreceived for work on holidays and for vacation periods until the Union startedits solicitation.Weber denied their statements.But Lockwood admitted shehad seen a posted bulletin on the subject many months before.Marr pre-sented a detailed history of the Company's policy and actions from the beginning.Such pay was first discussed, he averred, late in 1946 or early in 1947, andinstalled to a certain extent in 1947. It was modified in 1948, and the existingplan was put into operation January 1, 1949.Three successive annual bulletinsabout it had been posted.Payments had been made under it without interruptionand without any objection by workers.I rely on the detailed, specific testimony of Marr and Weber, rather thanthe generalities of the three employees.I find, therefore, that the Respondent did not install or alter payment forholidays and vacations as an inducement to its employees to remain nonunion.7.Alleged adoptionof seniority provisionsThe same witnesses just mentioned asserted for the General Counsel that thecoming of the Union brought about seniority privileges not known before.AgainWeber and Marr contradicted them.The latter testified the Company had neverhad a complete, defined seniority policy and did not at present, because no sub-stantial layoff had ever occurred.But the current practice, he asserted, wasexactly what it always had been.When a vacancy in a department occurred, theapplicants were considered, and, other things being equal, the senior employeewas placed.Final decision was reserved for management.I believe the. Marr version. ,MARK KNITTING, INC.497Accordingly,I find that the Respondent did not alter its seniority practice as ameans of influencing its employees not to affiliate with the Union.Conclusion as to interference,restraint,and coercionUnder the facts thus set forth,I find that,in the two respects mentioned, be-ginning November 2, 1948, the Respondent interfered with, restrained, and coercedits employees in violation of Section 8 (a) (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEI find that the activities of the Respondent set forth in Section III, above,occurring in connection with its operations in Section I, above, have a close, inti-mate, and substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE REMEDYSince it has been found that the Respondent has engaged in unfair labor prac-tices, it will be recommended that it cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of the Act. It having beenfound that the Respondent has refused to bargain collectively with the Union asthe exclusive representative of its employees in an appropriate unit, it will berecommended that the Respondent, upon request, bargain collectively with theUnion.Upon the basis of the foregoing findings of fact and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.United Farm Equipment and Metal Workers of America, C. I. 0., is a labororganization within the meaning of Section 2(5) of the Act.2.All production and maintenance employees at the Respondent's Osage, Iowa,mill, excluding office clerical employees, watchmen, guards, and supervisoryemployees, as defined in the Act, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of the Act.3.United Farm Equipment and Metal Workers of America, C. I. 0., was onNovember 24, 1948, and at all times thereafter has been, the exclusive representa-tive of all the employees in the unit hereinabove described for the purposes ofcollective bargaining within the meaning of section 9 (a) of the Act..4.By refusing on November 24, 1948, and at all times thereafter to bargaincollectively with United Farm Equipment and Metal Workers of America, C. I. 0.,.exclusive representative of all its employees in the aforesaid appropriate. unit,the Respondent has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8 (a) (5) pf the Act.5.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the Respondent has engaged in,and is engaging in, unfair labor practices within the meaning of Section 8 (a)(1) of the Act.6.The aforesaid labor practices are unfair labor practices affecting commercewithin the meaning of Section 2 (6) and (7) of the Act.903847-51-vol. 90-33 498DECISIONS OF NATIONAL LABOR RELATIONS BOARDRECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, Irecommend that the Respondent, Marr Knitting, Inc., its officers, agents, succes-sors, and assigns, shall:1.Cease and desist from :(a)Refusing to bargain collectively with United Farm Equipment and MetalWorkers of America, C. I. 0., as the exclusive representative of all productionand maintenance employees at the Respondent's Osage, Iowa, mill,. excludingoffice clerical employees, watchmen, guards, and supervisory employees as definedin the Act;(b)Engaging in any manner in any other acts interfering with the efforts ofunited Farm Equipment and Metal Workers of America, C. I. 0., to negotiatefor or represent the employees in the said unit as exclusive bargaining agent.2.Take the following affirmative action which I find will effectuate the policiesof the Act :(a)Upon request, bargain collectively with. United Farm Equipment andMetal Workers of America, C. I. O., as the exclusive bargaining representative ofall the employees in the unit described herein, with respect to wages, hours, andother terms and conditions of employment ; and if an understanding is reached,embody such understanding in a written, signed agreement;(b) Post in conspicuous places at its mill at Osage, Iowa, copies of the noticeattached hereto, marked "Appendix A."Copies of said notice, to be furnishedby the Regional Director for the Eighteenth Region, shall, after being duly signedby the Respondent's representative, be posted by the Respondent immediatelyupon receipt thereof and be maintained by it for a period of sixty (60) consecu-tive days thereafter in conspicuous places, including all places where notices toemployees are customarily posted ;(c)Notify the Regional Director for the Eighteenth Region in writing withintwenty (20) days from the receipt of this Intermediate Report what steps theRespondent has taken to comply herewith.It is further recommended that, unless on or before twenty (20) days from thereceipt of this Intermediate Report the Respondent notifies said Regional Direc-tor in writing that it will comply with the foregoing recommendations, theNational Labor Relations Board issue an order requiring the Respondent to takethe action aforesaid.As provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board any party may, within twenty (20) clays from the dateof service of the order transferring the case to the Board, pursuant to Section203.45 of said Rules and Regulations, file with the Board, Washington 25, D. C.,an original and six copies of a statement in writing setting forth such exceptionsto the Intermediate Report or to any other part of the record or proceeding(including rulings upon all motions or objections) as he relies upon, togetherwith the original and six copies of a. brief in support thereof; and any partymay, within the same period, file an original and six copies of a brief in supportof the Intermediate Report. Immediately upon the filing of such statement ofexceptions and/or briefs, the party filing the same shall serve a copy thereofupon each of the other parties. Statements of exceptions and briefs shall des-ignate by precise citation the portions of the record relied upon and shall belegibly printed or mimeographed, and if mimeographed shall be double spaced.Proof of service on the other parties of all papers filed with the Board shall bepromptly made as required by Secttion 203.85.As further provided in Section MARR KNITTING,INC.499203.46, shouldany partydesire permission to argue orally before the Board,request therefor must be made in writingto the Boardwithin ten(10) daysfrom the date of serviceof theorder transferring the case to the Board.In the event no Statement of Exceptions is filed asprovidedby the aforesaidRules and Regulations,the findings,conclusions,recommendations,and recom-mended order herein contained shall,as provided in Section 203.48 of said Rules;and Regulations,be adopted by the Board and become its findings,conclusions,and order,and all objections thereto shall be deemed waived for all purposes.Dated at Washington,D. C., this 25th day of November 1949.HAMILTON GARDNER,Trial Examiner.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL NOT engage in any acts in any manner interfering with the effortsOf UNITED FARM EQUIPMENT AND METAL WORKERS OF AMERICA, C.I.0., tonegotiate for or represent the employees described in the bargaining unit setforth below.WE WILLBARGAIN collectively upon request with the above-named unionas the exclusive representative of all employees in the bargaining unitdescribed herein with respect to wages, hours,and other terms and condi-tions of employment,and if an understanding is reached,embody such under-standing in a signed agreement.The bargaining unit is:All production and maintenance employees at the Osage, Iowa, mill, ex-cludingofficeclericalemployees,watchmen,guards,and supervisoryemployees.MARK KNITTING, INC.,Employer.Dated--------------------------By --------------------- *(Title)This notice must remain posted for 60 days from the date hereof, and mustnot be altered,defaced, or covered by any other material.